Citation Nr: 1416422	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-16 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for loss of use of a creative organ claimed as a residual of surgery performed at the Salt Lake VA Medical Center (VAMC) on October 21, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1996.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in February 2012.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking compensation under 38 U.S.C. 1151 for loss of use of a creative organ, which he believes was caused by penile surgery performed at the Salt Lake VA Medical Center (VAMC) on October 21, 1997.  

The Veteran has argued there is a significant distinction between the penile detorsion procedure, for which his October 8, 1997, signed informed consent is of record, and the lysis of adhesions of the penis surgery that was performed.  As such, he feels that the latter surgery should not have been performed.  In light of Dr. King's September 1997 record wherein she noted that she "would recommend [circumcision] revision [with] coronal margin [and] shaft skin circumferential incision [and] excision of scar tissues (~ 4mm)," it is unclear whether the surgery described to the Veteran was in fact different from that which was performed.  The Board must rely on a medical professional to clarify this issue, particularly whether any differences in these procedures would negate his informed consent.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)(prohibiting the Board from basing decisions on its own unsubstantiated medical conclusions).  

The Veteran underwent an April 2011 VA examination in conjunction with this claim.  While the examiner indicated that there was no evidence of carelessness, negligence, lack of proper skill or error in judgment, it was not indicated whether the result was unforeseen or an accident.  At the time of his February 2012 hearing, the Veteran submitted a response from an online urologist that stated, based on the symptoms of a lesion that the Veteran described, he would suggest using antibacterial cream until the lesion healed itself or a minor surgical procedure "to clean out the area and re-approximate the skin edges so it closes up."  This was noted to be "much less of a procedure than a circumcision."  The Veteran contends that this shows that this shows that the lysis of adhesions of the penis performed in October 1997, which included a circumferential incision, was not appropriate treatment for his condition.

The Veteran also submitted photographs reportedly taken shortly after the surgery.  The April 2011 VA examination report refers to similar photographs provided by the Veteran, but these were not made part of the record.  As such, the Board cannot determine whether these photographs were contemplated in the earlier opinion.

Therefore, an addendum opinion, which considers this additional evidence, is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the April 2011 VA examiner or another suitably qualified VA examiner in order to obtain an addendum opinion in light of the additional evidence received.  If another VA examination is deemed necessary, one should be scheduled.

a.  The examiner is asked to comment on whether the consent form signed by the Veteran entailed the surgery performed in October 1997.  

b.  The examiner is asked to review the additional evidence and again render an opinion as to whether it is at least as likely as not that the Veteran has additional disability (claimed as loss of use of creative organ) that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA in furnishing the hospital care, medical or surgical treatment, or examination in the penis surgery conducted in October 1997.  The examiner should also specify whether additional disability resulted from an accident or an event not reasonably foreseeable.   

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

2.  Thereafter readjudicate the Veteran's claim in light of the additional evidence.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

